Cardona, P.J.
Appeal from an order of the Supreme Court (Catena, J.), entered July 23, 2007 in Montgomery County, which dismissed petitioners’ application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the certificates of nomination and authorization naming respondent Edward J. Kosiur as the Independence Party candidate for the public office of Member of the State Assembly for the 105th Assembly District in the July 31, 2007 special election.
A special election for the public office of Member of the State Assembly for the 105th Assembly District, which comprises all of Montgomery County and part of Schenectady County, has been called for July 31, 2007. As a result, on July 9, 2007, the executive committee of the Schenectady County Independence Party Committee filed with respondent State Board of Elections certificates of nomination and authorization naming respondent Edward J. Kosiur as the Independence Party candidate for said office. General objections and specifications of objections to said certificates were, in turn, filed by petitioners who are members of the Independence Party residing within the 105th Assembly District. The Board subsequently upheld the certificates as valid. Petitioners commenced this proceeding pursuant to Election Law § 16-102 challenging the certificates of nomination and authorization. Following joinder of issue, Supreme Court dismissed the petition, ruling that the certificates complied with the Rules of the New York State Committee of the Independence Party.
Initially, on this appeal, we find that petitioners adequately complied with Election Law § 6-154 by filing their general objections and specifications in one document and that they were sufficiently specific (see Matter of Van Stockum v Castine, 218 AD2d 915 [1995]). Having filed objections, they were qualified to contest the certificates at issue pursuant to Election Law § 16-102 (1).
Turning to the merits, Election Law § 6-114 provides that “[p]arty nominations for an office to be filled at a special election shall be made in the manner prescribed by the rules of the party.” Thus, resolution of this matter turns upon the interpretation of the Rules of the New York State Committee of the Independence Party, specifically, article VI, section 2. That rule, governing nominations for special elections and filling vacancies, states, in pertinent part, as follows: “Nominations for public office to be filled at a special election shall be made by the state executive committee; provided, however, that if such elec*869tive office shall fall within a county which has elected an Independence Party county committee . . . and if the rules of said county committee . . . make provision for the filling of said vacancythe vacancy shall be filled in accordance with that provision-, and provided further that if such elective office shall fall within more than one county, each of which has elected an Independence Party county committee . . . and if the rules of all of those county committees . . . include the same provisions for the filling of said vacancy, the vacancy shall be filled in accordance with that provision.” (Emphasis added.) Pursuant to the above rule, the executive committee of the State Independence Party Committee makes nominations for special elections unless a described exception applies. The first exception is where the public office falls within a county that has an Independence Party county committee and that committee has rules for filling vacancies. The second is where the public office falls within more than one county and each county has an Independence Party county committee with rules for filling vacancies, all of which are the same.
The Assembly seat herein falls within two counties, one of which, Schenectady County, has an Independence Party county committee, and the second of which, Montgomery County, does not. Based upon a plain reading of the language of the first exception, the rules of the Schenectady County Independence Party Committee control the filling of the vacant Assembly seat because the seat “falls within” this county and the Schenectady County Independence Party Committee has adopted applicable rules. Under petitioners’ construction, this exception would only apply if the Assembly seat fell wholly or exclusively within one county. The exception, however, does not contain such restrictive language and is not rendered inapplicable because the Assembly seat at issue happens to also fall within a county that does not have a county committee. While petitioners contend that it is the second exception which is intended to apply to a situation such as this—where a public office falls within more than one county—that exception by its terms only applies where all of the counties have county committees and those committees have the same rules for filling vacancies. That is clearly not the case here as Montgomery County does not have an Independence Party county committee.
In sum, we agree with the interpretation of the rule adopted by Supreme Court and the Board which authorizes the executive committee of the Schenectady County Independence Party Committee to nominate Kosiur as the Independence Party candidate for the public office at issue. This is in keeping with *870the Independence Party’s policy favoring “local control and autonomy over nominations and authorizations.” Contrary to petitioners’ claim, we do not find that it violates voting rights or excludes Independence Party members in Montgomery County from participating in the nomination process as they could have had input simply by organizing a county committee. Notably, if petitioners’ interpretation of the rule was adopted, Montgomery County Independence Party members would gain no greater opportunity to participate while, by the same token, the authority of the Schenectady County Independence Party Committee would be nullified. Accordingly, Supreme Court properly dismissed the petition.
The remaining contentions raised by petitioners and not specifically addressed herein have been examined and found to be unpersuasive.
Spain and Kane, JJ., concur.